The Court :
This action was brought to recover the sum of five hundred dollars, alleged to have been paid by plaintiffs to and for the use and benefit of defendant, at his special instance and request. Trial by jury, and verdict for three hundred and fourteen dollars.
We have examined the transcript very carefully, and find no evidence therein to sustain the verdict. If the mortgages referred to were in any manner connected with plaintiffs’ claim, it appears from the evidence that plaintiffs received a quantity of wheat, sufficient in value to pay the indebtedness of the defendant to them. But in no view of the case is there sufficient evidence to sustain the finding of the jury.
Judgment and order reversed.